              Case 19-01298-MAM          Doc 289     Filed 05/06/20     Page 1 of 9




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                             WEST PALM BEACH DIVISION
                                 www.flsb.uscourts.gov

In re:                                                       Case No. 18-16248-BKC-MAM
CHANCE & ANTHEM, LLC,                                        Chapter 7
       Debtor.
____________________________________/

ROBERT C. FURR not individually but                          ADV. NO. 19-01298-MAM
as Chapter 7 Trustee of the estate of the
Debtor, Chance & Anthem, LLC,

       Plaintiff,
v.

JEFFREY M. SISKIND, individually and
d/b/a SISKIND LEGAL SERVICES,
et al.

      Defendants.
____________________________________/

            REQUEST FOR JUDICIAL NOTICE OF PUBLIC RECORDS
     IN CONNECTION WITH THE TRIAL OF THIS ADVERSARY PROCEEDDING

       Plaintiff, Robert C. Furr (the “Trustee”), not individually but as Chapter 7 Trustee of the

bankruptcy estate of the Debtor, Chance & Anthem, LLC (the “Debtor” or “C&A”), by and

through his undersigned counsel, requests the Court to take judicial notice of the following

public records in connection with trial in the above-captioned adversary proceeding pursuant to

Rule 201(b) of the Federal Rules of Evidence:1




1
  The Court may take judicial notice of the referenced public records pursuant to Rule 201(b) of
the Federal Rules of Evidence because they are not subject to reasonable dispute in that they are
either (1) generally known within the territorial jurisdiction of the trial court or (2) capable of
accurate and ready determination by resort to sources whose accuracy cannot reasonably be
questioned. See, e.g., Universal Foam v. Kohr (In re Kohr), 399 B.R. 284, 287 (Bankr. M.D. Fla.
2008) (court may take judicial notice of the docket and documents filed in litigation related to the
debtor).
                Case 19-01298-MAM              Doc 289         Filed 05/06/20       Page 2 of 9




              Exhibit2                                       Description

                 T-2         05.08.2013 Quit Claim Deed between Christopher P. George
                             and 3485 Lago De Talavera Trust
                             Palm Beach County Official Records
                 T-3         05.17.2013 Quit Claim Deed between Transamerican
                             Comercial, LTD and TP5, LLC
                             Palm Beach County Official Records
                 T-5         02.06.2014 Assignment of Mortgage by Michelle Watson to
                             Sovereign Gaming & Entertainment
                             Palm Beach County Official Records
                 T-6         02/06/2014 Indemnity Mortgage 3485 Lago De Talavera
                             Trust
                             Palm Beach County Official Records
                 T-7         02.07.2014 Certificate of Title to OB Real Estate Holdings
                             1732, LLC
                             Palm Beach County Official Records
                 T-8         02.25.2014 Recorder Warranty Deed for the 11400
                             Torchwood Acquisition by Beacon & Fiore
                             Palm Beach County Official Records
                 T-9         06.24.2014 Recorder Warranty Deed for the 11400
                             Torchwood Sale by Beacon & Fiore property
                             Palm Beach County Official Records
                T-10         09.12.2014 Mortgage Deed by OB Real Estate Holdings
                             1732, LLC to George A. Maler
                             Palm Beach County Official Records
                T-12         11.14.2014 Notice of Lis Pendens
                             Sovereign Gaming & Entertainment, LLC, vs. 3485 Lago De
                             Talavera Trust
                             Palm Beach County Official Records
                T-14         12.11.2014 Mortgage Modification Agreement between OB
                             Real Estate Holdings 1732, LLC and George Maler
                             Palm Beach County Official Records
                T-19         03.09.2015 Deed in Lieu of Foreclosure, between Sovereign
                             Gaming and Entertainment, LLC and 3485 Lago De
                             Talavera Trust
                             Palm Beach County Official Records

2
 Copies of the referenced exhibits have been served upon the parties pursuant to the Court’s Pre-Trial Scheduling
Order [ECF No. 3] and may be filed upon request.


                                                         2
Case 19-01298-MAM     Doc 289     Filed 05/06/20    Page 3 of 9




T-23   04.15.2015 Mortgage Modification Agreement between OB
       Real Estate Holdings 1732, LLC and George Maler
       Palm Beach County Official Records
T-31   10.19.2015 Mortgage Modification Agreement between OB
       Real Estate Holdings 1732, LLC and George Maler
       Palm Beach County Official Records
T-34   10.30.2015 Special Warranty Deed by JP Morgan Chase
       Bank, National Association. 3445 Santa Barbara
       Palm Beach County Official Records
T-39   11.13.2015 Mortgage by Chance & Anthem, LLC to New
       Wave re Santa Barbara House
       Palm Beach County Official Records
T-58   03.10.2016 Mortgage by Sovereign Gaming &
       Entertainment, LLC to Tatarow Family Partners, Ltd.
       Palm Beach County Official Records
T-60   03.30.2016 Mortgage to ABK South Properties, LLC by
       Chance & Anthem, LLC
       Palm Beach County Official Records
T-70   07/19/2016 Assignment of Second Mortgage to George and
       Jeri Maler
       Palm Beach County Official Records
T-73
       09.21.2016 Assignment of Mortgage by George A. Maler
       Palm Beach County Official Records

T-79   12.14.2016 Article of Amendment to Article of Organization
       of OB Real Estate Holdings 732, LLC
       Palm Beach County Official Records
T-81
       07/05/2017 Certificate of Title re Santa Barbara House
       Palm Beach County Official Records

T-82   08.03.2017 Verified Complaint to Foreclose Mortgage
       Palm Beach Fifteenth Circuit Court
       Chance & Anthem, LLC vs. Imitiaz Mohammed and Zoreeda
       Mohammad
       Case No. 502017CA8682XXXXXMB
T-83   08.07.2017 Notice of Lis Pendens
       Palm Beach Fifteenth Circuit Court
       Chance & Anthem, LLC vs. Imitiaz Mohammed and Zoreeda
       Mohammad
       Case No. 502017CA8682XXXXXMB



                             3
Case 19-01298-MAM      Doc 289    Filed 05/06/20    Page 4 of 9




T-85    08.23.2017 Assignment of Mortgage by Tatarow Family
        Partners, Ltd to Zokaites Properties, LP
        Palm Beach County Official Records
T-86    10.12.2017 Assignment of Mortgage to Zokaites Properties
        by Chance & Anthem
        Palm Beach County Official Records
T-88    01.29.2018 Voluntary Petition
        In re Chance & Anthem, LLC [ECF No. 1]
        U.S. Bankruptcy Court (S.D. Fla.)
        Case No. 18-16248-MAM
T-91    02.12.2018 Bankruptcy Schedules for Chance & Anthem,
        LLC [ECF No. 11]
        U.S. Bankruptcy Court (S.D. Fla.)
        Case No. 18-16248-MAM
T-94    04.24.2018 Amended Bankruptcy Schedules A/B for Chance
        & Anthem, LLC [ECF No. 59]
        U.S. Bankruptcy Court (S.D. Fla.)
        Case No. 18-16248-MAM
T-98    06.18.2018 Proof of Claim 1-1, Filed by Delmarva Power
        U.S. Bankruptcy Court (S.D. Fla.)
        Case No. 18-16248-MAM
T-99    07.09.2018 Proof of Claim 2-1, Filed by Richard Barclay
        Neff, Jr.
        U.S. Bankruptcy Court (S.D. Fla.)
        Case No. 18-16248-MAM
T-100   07.09.2018 Transcript of 341 Meeting of Creditors
        Bankruptcy Court
        U.S. Bankruptcy Court (S.D. Fla.)
        Case No. 18-16248-MAM
T-102   08.07.2018 Proof of Claim 3-1, Filed by Sarenil Associates,
        LLC c/o Frederick Volkwein
        U.S. Bankruptcy Court (S.D. Fla.)
        Case No. 18-16248-MAM
T-103   08.09.2018 Proof of Claim 4-1, Filed by Christopher George
        and Dianna George
        U.S. Bankruptcy Court (S.D. Fla.)
        Case No. 18-16248-MAM
T-104   08.09.2018 Proof of Claim 5-1, Filed by David Fiore and
        Carl Stone
        U.S. Bankruptcy Court (S.D. Fla.)
        Case No. 18-16248-MAM




                              4
 Case 19-01298-MAM        Doc 289      Filed 05/06/20     Page 5 of 9




 T-105     08.10.2018 Proof of Claim 6-1, Filed by 3485 Lago De
           Talavera Trust
           U.S. Bankruptcy Court (S.D. Fla.)
           Case No. 18-16248-MAM
 T-106     09.05.2018 Transcript of 2004 Examination of Jeffrey M.
           Siskind.
           U.S. Bankruptcy Court (S.D. Fla.)
           Case No. 18-16248-MAM
 T-109     11.12.2019 Proof of Claim 7-1, Filed by Frank R. Zokaites
           U.S. Bankruptcy Court (S.D. Fla.)
           Case No. 18-16248-MAM
 T-110     12.19.2019 Transcript of Continued 2004 Examination of
           Jeffrey M. Siskind.
           U.S. Bankruptcy Court (S.D. Fla.)
           Case No. 18-16248-MAM
 T-111     02.10.2020 Proof of Claim 8-1, Filed by Jeffrey M. Siskind
           U.S. Bankruptcy Court (S.D. Fla.)
           Case No. 18-16248-MAM
 T-124     In re Jeffrey Siskind
           05.05.2020 Docket Report
           U.S. Bankruptcy Court (S.D. Fla.)
           Case No. 13-13096
T-124(A)   03.14.2013 Periodic Report Regarding Value, Operations and
           Profitability of Entities in which the Estate of Debtor Holds a
           Substantial or Controlling Interest [ECF No. 34]
           U.S. Bankruptcy Court (S.D. Fla.)
           Case No. 13-13096
T-124(B)   12.17.2013 Periodic Report Regarding Value, Operations and
           Profitability of Entities in which the Estate of Debtor Holds a
           Substantial or Controlling Interest [ECF No. 150]
           U.S. Bankruptcy Court (S.D. Fla.)
           Case No. 13-13096
T-124(C)   09.15.2014 Periodic Report Regarding Value, Operations and
           Profitability of Entities in which the Estate of Debtor Holds a
           Substantial or Controlling Interest [ECF No. 265]
           U.S. Bankruptcy Court (S.D. Fla.)
           Case No. 13-13096
T-124(D)   06.01.2015 Periodic Report Regarding Value, Operations and
           Profitability of Entities in which the Estate of Debtor Holds a
           Substantial or Controlling Interest [ECF No. 406]
           U.S. Bankruptcy Court (S.D. Fla.)
           Case No. 13-13096




                                  5
             Case 19-01298-MAM          Doc 289     Filed 05/06/20   Page 6 of 9




             T-125      05.05.2020 Docket Report
                        Palm Beach 15th Circuit Court
                        Case No. 502016CA012543
                        New Wave Lenders v. Chance & Anthem, LLC
           T-125(A)     11.08.2016 Complaint for Mortgage Foreclosure and
                        Damages
                        Palm Beach 15th Circuit Court
                        Case No. 502016CA012543
                        New Wave Lenders v. Chance & Anthem, LLC
           T-125(B)     12.05.2016 Answer, Affirmative Defenses and Counterclaim
                        Palm Beach 15th Circuit Court
                        Case No. 502016CA012543
                        New Wave Lenders v. Chance & Anthem, LLC
           T-125(C)     02.02.2017 Order Granting Plaintiff’s Motion to Dismiss
                        Second Amended Counterclaim
                        Palm Beach 15th Circuit Court
                        Case No. 502016CA012543
                        New Wave Lenders v. Chance & Anthem, LLC
           T-125(D)     02.23.2017 Motion to Substitute Party-Plaintiff
                        Palm Beach 15th Circuit Court
                        Case No. 502016CA012543
                        New Wave Lenders v. Chance & Anthem, LLC
             T-131      In re Siskind Monthly Operating Reports [Composite
                        Exhibit]
                        U.S. Bankruptcy Court (S.D. Fla.)
                        Case No. 13-13096
                        In re Jeffrey Siskind, Case No. 13-13096
             T-144      02.26.2020 Debtor’s Notice of Filing Consent to Creditor
                        Proofs of Claim
                        U.S. Bankruptcy Court (S.D. Fla.)
                        Case No. 18-16248-MAM


       WHEREFORE, the Trustee respectfully requests the Court to take judicial notice of the

foregoing public records in connection with the trial in the above-captioned matter and for such

further relief as the Court may deem appropriate.




                                                6
              Case 19-01298-MAM         Doc 289     Filed 05/06/20     Page 7 of 9




        Respectfully submitted this 6th day of May, 2020.

                                             GENOVESE JOBLOVE & BATTISTA, P.A.
                                             Counsel to the Chapter 7 Trustee
                                             100 S.E. 2nd Street, Suite 4400
                                             Miami, Florida 33131
                                             Tel. (305) 349-2300
                                             Fax. (305) 349-2310

                                             By:/s/ Jesus M. Suarez
                                                    Jesus M. Suarez, Esq.
                                                    Florida Bar No. 60086
                                                    JSuarez@GJB-Law.com


                                CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

via CM/ECF notification upon all interested parties registered to receive electronic notification

on this matter and/or via U.S. Mail as indicated on the Service List below on this 6th day of May,

2020.


                                             By: /s/ Jesus M. Suarez
                                                    Jesus M. Suarez, Esq.




                                                7
             Case 19-01298-MAM         Doc 289     Filed 05/06/20   Page 8 of 9




                                       SERVICE LIST

Notice will be served via CM/ECF upon:

Julie Feigeles on behalf of Defendant OB Real Estate Holdings 1732, LLC
jf@womenatlawfl.com, way@womenatlawfl.com

Julie Feigeles on behalf of Defendant Wellington 3445, LP
jf@womenatlawfl.com, way@womenatlawfl.com

Julie Feigeles on behalf of Defendant Zokaites Properties, LP
jf@womenatlawfl.com, way@womenatlawfl.com

Barry P Gruher on behalf of Plaintiff Robert C Furr
bgruher@gjb-law.com, vlambdin@gjb-law.com;gjbecf@gjb-law.com;cesser@gjb-
law.com;gjbecf@ecf.courtdrive.com;chopkins@gjb-law.com

Samantha T Haimo on behalf of Defendant OB Real Estate Holdings 1732, LLC
sth@womenatlawfl.com, way@swlawyers.law

Samantha T Haimo on behalf of Defendant Wellington 3445, LP
sth@womenatlawfl.com, way@swlawyers.law

Samantha T Haimo on behalf of Defendant Zokaites Properties, LP
sth@womenatlawfl.com, way@swlawyers.law

Philip B Harris on behalf of Defendant CannaMed Pharmaceuticals, LLC
philip@philipbharris.com

Philip B Harris on behalf of Defendant Florida's Association of Community Banks and Credit
Unions, Incorporated philip@philipbharris.com

Philip B Harris on behalf of Defendant OB Real Estate Holdings 1732, LLC
philip@philipbharris.com

Philip B Harris on behalf of Defendant Second Siskind Family Trust philip@philipbharris.com

Philip B Harris on behalf of Defendant Siskind Legal Services philip@philipbharris.com

Philip B Harris on behalf of Defendant Sovereign Gaming and Entertainment, LLC
philip@philipbharris.com

Philip B Harris on behalf of Defendant Sympatico Equine Rescue, Inc. philip@philipbharris.com

Philip B Harris on behalf of Defendant Tanya Siskind philip@philipbharris.com



                                               8
             Case 19-01298-MAM        Doc 289    Filed 05/06/20    Page 9 of 9




Jeffrey M Siskind on behalf of Defendant Jeffrey M Siskind jeffsiskind@msn.com,
jmsesq500@gmail.com

Jesus M Suarez on behalf of Plaintiff Robert C Furr
jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com




                                             9
